DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/2021 has been entered.
Response to Arguments
3.	Applicant’s arguments, filed 11/5/2021, have been fully considered and are persuasive in view of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. 
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
“a flow inducer” in claims 20 and 30.  According to applicant’s disclosure, “a flow inducer” may be interpreted as fan and motor. 
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 20-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	The term “longest axis” in claim 20 is a relative term which renders the claim indefinite. The term “longest” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, “longest axis” will simply be interpreted as an axis.   
9.	Claim 20 recites “wherein in sequence along the longitudinal axis, the power store and the flow inducer are located alongside the handle” in the last few lines.  However, the claim previously recited that the flow inducer is aligned in parallel to the longitudinal axis and located .     
10.	The term “longest axis” in claim 30 is a relative term which renders the claim indefinite. The term “longest” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, “longest axis” will be interpreted as an axis.
11.	Claim 30 recites “wherein in sequence along the longitudinal axis, the power store and the flow inducer are located alongside the handle” in the last few lines.  However, the claim previously recited that the flow inducer is aligned in parallel to the longitudinal axis and located offset therefrom and that the power store having a longest axis which is also parallel to the longitudinal axis.  These recitations appear to contradict each other.  Therefore, how can the flow inducer and power store be located along the longitudinal axis while it is actually aligned to be parallel to the longitudinal axis?  For examination purposes, it will read and be interpreted as “wherein in sequence, the power store and the flow inducer are located alongside the handle”.     
12.	Due to their dependency from claim 20 or 30, claims 21-29 and 31 are also rejected under 112 paragraph b. 
13.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

14.	Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 31 recites “according to claim 30, in which the apparatus is as defined in claim 20”.  The apparatus in claim 20 does not appear to further limit the apparatus recited in claim 30 which appears to a similar apparatus.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
17.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

18.	Claims 20-21, 23-26, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (PG Pub U.S 2007/0163075) and further in view of Dimbylow (PG Pub U.S 2017/0079489). 
19.	Regarding claim 20, Butler teaches a hand held vacuum cleaning apparatus (abstract, para 0070, fig 5) includes an elongate housing (502) which is cylindrical in shape (para 0070), the housing defining an inlet opening (through inlet nozzle 504, para 0074 and 0076), an interior (area within housing 502 in fig 5) and an exhaust opening (510s, para 0072); the housing further defining, within the interior, a receptacle receiving chamber (514, para 0074) in which, in use, a removable dust retaining receptacle (520) is located (para 0075); the receptacle receiving chamber being substantially circular in cross section (para 0074, cylindrical reads on circular cross section) and comprising substantially the whole of the diameter of the interior in cross section (seen from fig 5, para 0074); the apparatus including a flow inducer (507) located in the interior (para 0071), whereby, in use, the flow inducer induces air flow from the inlet opening, through the removable dust retaining receptacle in the receptacle receiving chamber, through the flow inducer to the exhaust opening (para 0072-0076), wherein the housing has a longitudinal axis (dotted vertical line, fig 5), the inlet opening is circular and is centered on the longitudinal axis (as seen in fig 5), each of the inlet opening, the removable dust retaining receptacle and the receptacle receiving chamber is aligned along the longitudinal axis (as seen in fig 5), the apparatus includes a power store (534), the power store having an axis (para 0073, axis away from longitudinal axis reads on longest axis), the power store being located laterally alongside the flow inducer within the interior of the cylindrical housing (para 0073, fig 5) so that the axis of the power store extends in parallel to the longitudinal axis (seen from fig 5), the apparatus includes a handle (506 in para 0070, but labeled 526 in fig 5), which extends outwardly from an end of the housing remote to the inlet opening (para 007, fig 5), the handle includes a gripping part, which in use is gripped by a user (para 0070 and 0073), the gripping part has a length (fig 5), the gripping part is arranged so that some part of the gripping part 
20.	Butler fails to specifically teach the flow inducer is aligned in parallel to the longitudinal axis and located offset therefrom.  However, Dimbylow teaches a hand held vacuum cleaning apparatus (2) (figs 1-2, para 0030) wherein it is known for the flow inducer (12) to be aligned in parallel to the longitudinal axis (para 0031, fig 2) and located offset therefrom (para 0031, as seen from fig 2 being offset from longitudinal axis x and not coaxial) in order to align the longitudinal axis such that the vacuum apparatus is compact and enables insertion of the vacuum apparatus in confined spaces during cleaning (para 0043 of Dimbylow).  Since Butler is interested in compact design of vacuum cleaning apparatus and ability to maneuver in tight confined spaces (para 0087), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow inducer of Butler such that it is aligned in parallel to the longitudinal axis and located offset therefrom as taught by Dimbylow in order to achieve the predictable result of maintaining a compact vacuum apparatus that enables insertion of the vacuum apparatus in confined spaces during cleaning. 
21.	Regarding claim 21, the present combination of Butler and Dimbylow fails to specifically teach that the gripping part has a longitudinal axis which extends at an angle to the housing longitudinal axis; and the angle is at least 45° and is no more than 90°.  However, a further embodiment of Butler (fig 6) teaches that it is known for the gripping part to be a pivotable grip (para 0080-0083) in order to aid the user in easily maneuvering the apparatus.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the gripping part to be pivotable, as further taught by Butler in order to aid the user in easily maneuvering the apparatus.  Thus, since the gripping part is pivotable, it would be reasonably expected to one of ordinary skill in the art that gripping part has a longitudinal axis 
22.	Regarding claim 23, the present combination of Butler and Dimbylow teaches that the apparatus includes an air cleaning filter (520’’ in fig 5 of Butler) located in air flow sequence between the removable dust retaining receptacle (520) and the flow inducer (507) (para 0075 and fig 5 of Butler). 
23.	Regarding claim 24, the present combination of Butler and Dimbylow teaches the vacuum apparatus being cordless (para 0073 of Butler, battery operated reads on cordless), but fails to specifically teach that the apparatus is a stick type cleaning apparatus.  However, a further embodiment of Butler (fig 9) teaches wherein the vacuum cleaning apparatus is also a stick type which uses a telescoping attachment (para 0089 and 0093) in order to adapt to cleaning other surfaces such as floors (para 0093).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the cordless vacuum apparatus of the present combination of Butler and Dimbylow to also be a stick type apparatus as further taught by Butler in order to adapt to cleaning other surfaces such as floors.  
24.	Regarding claim 25, the present combination of Butler and Dimbylow teaches that the apparatus includes an accessory (para 0076 of Butler, elongated cleaning head, etc), which defines an air flow passage (known to define airflow passage); the apparatus is movable between an assembled condition and a disassembled condition (para 0076 of Butler, attached and removable); in the assembled condition, the accessory is attached to the housing and the passage is in airflow communication with the inlet opening (504) (para 0076 of Butler); in the disassembled condition, the accessory is detached from the housing and the passage is not in air flow communication with the inlet opening (para 0076 of Butler); the accessory includes a pole extension tube (524) which in the assembled condition aligns along the longitudinal axis of the housing (para 0076-0077 of Butler, fig 5).

26. 	Regarding claim 29, present combination of Butler and Dimbylow teaches wherein the removable dust retaining receptacle is air permeable and is formed of an air permeable material (para 0075 of Butler).  
27.	Regarding claim 30, Butler teaches a method of cleaning a surface (abstract), the method including providing hand held vacuum cleaning apparatus (abstract and para 0070), the apparatus including an elongate housing (502) which is cylindrical in shape (para 0070), the housing defining an inlet opening (through inlet nozzle 504, para 0074 and 0076), an interior (area within housing 502 in fig 5) and an exhaust opening (510s, para 0072); the housing further defining, within the interior, a receptacle receiving chamber (514, para 0074) in which, in use, a removable dust retaining receptacle (520) is located (para 0075); the receptacle receiving chamber being substantially circular in cross section (para 0074, cylindrical reads on circular cross section) and comprising substantially the whole of the diameter of the interior in cross section (seen from fig 5, para 0074); the apparatus including a flow inducer (507) located in the interior (para 0071), whereby, in use, the flow inducer induces air flow from the inlet opening, through the removable dust retaining receptacle in the receptacle receiving chamber, through the flow inducer to the exhaust opening (para 0072-0076), wherein the housing has a longitudinal axis (dotted vertical line, fig 5), the inlet opening is circular and is centred on and aligned along the longitudinal axis (as seen in fig 5), each of the inlet opening, the removable dust retaining receptacle and the receptacle receiving chamber is aligned along the longitudinal axis (as seen in fig 5), the apparatus includes a power store (534), which is located laterally alongside the flow inducer within the interior of the cylindrical housing (para 0073, fig 5) so that  
28.	Butler fails to specifically teach the flow inducer is aligned in parallel to the longitudinal axis and located offset therefrom.  However, Dimbylow teaches a hand held vacuum cleaning apparatus (2) (figs 1-2, para 0030) wherein it is known for the flow inducer (12) to be aligned in parallel to the longitudinal axis (para 0031, fig 2) and located offset therefrom (para 0031, as seen from fig 2 being offset from longitudinal axis x and not coaxial) in order to align the longitudinal axis such that the vacuum apparatus is compact and enables insertion of the vacuum apparatus in confined spaces during cleaning (para 0043 of Dimbylow).  Since Butler is interested in compact design of vacuum cleaning apparatus and ability to maneuver it in tight confined spaces (para 0087), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow inducer of Butler such that it is aligned in parallel to the longitudinal axis and located offset therefrom as taught by Dimbylow in order to achieve the predictable result of maintaining a compact vacuum apparatus that enables insertion of the vacuum apparatus in confined spaces during cleaning. 
29.	Regarding claim 31, the present combination of Butler and Dimbylow teaches that the apparatus is as defined in claim 30 (see claim 30 above). 
30.	Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Butler et al. (PG Pub U.S 2007/0163075), Dimbylow (PG Pub U.S 2017/0079489) and further in view of Stickney (PG Pub U.S 2017/0209014).   
31.	Regarding claim 22, the present combination of Butler and Dimbylow teaches that the flow inducer includes a motor (507’’) and a fan (507’) (para 0071 of Butler).  But, the present combination of Butler and Dimbylow is silent with respect to the type of motor being a brushless DC motor.  However, Stickney also teaches a hand held vacuum cleaning apparatus (abstract) wherein the motor is known to be a brushless DC motor (para 0016) in order to achieve the predictable result of operating the suction of the vacuum cleaner.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the motor of the present combination of Butler and Dimbylow to be a brushless DC motor as taught by Stickney in order to achieve the predictable result of operating the suction of the vacuum cleaner.    
32.	Claims 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Butler et al. (PG Pub U.S 2007/0163075), Dimbylow (PG Pub U.S 2017/0079489) and further in view of Sovis (U.S Patent 4,959,885). 
33.	Regarding claim 27, the present combination of Butler and Dimbylow fails to teach wherein the housing, or a part of the housing, is formed of carbon fibre.  However, Sovis teaches a vacuum cleaner wherein it is known for the housing to be made of carbon fiber (col 6 lines 50-56) in order to provide a suitable material to support operation of the vacuum cleaner.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the housing of the present combination of Butler and Dimbylow to be made of carbon fiber as taught by Sovis in order to provide a suitable material to support operation of the vacuum cleaner.  
34.	Regarding claim 28, the present combination of Butler and Dimbylow, and Sovis teaches the housing body is formed of carbon fibre (col 6 lines 50-56 of Sovis).
Conclusion
35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRADHUMAN PARIHAR/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714